UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6516



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DONNA LAMYRTLE COLLINGTON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CR-90-231-A, CA-95-117-1)


Submitted:   January 22, 1998              Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Lamyrtle Collington, Appellant Pro Se. Kenneth Davis Bell,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Collington, Nos. CR-90-231-A; CA-95-117-1
(W.D.N.C. Mar. 17, 1997). See Lindh v. Murphy, 521 U.S. ___, 65
U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2